I must respectfully dissent from the decision reached by the majority.
As pointed out by the majority, notwithstanding appellant's failure to respond to certain pleadings in this case, a trial court's decision to grant a motion for summary judgment is improper unless reasonable minds could come to but one conclusion which is adverse to the non-moving party (appellant here) Morris,supra.
I must disagree with the majority and find that appellant was correct in asserting that as a so-signor, she should have first received notice that the collateral securing the installment loan would be sold, repossessed or determined unusable and that she would thereby be subject to judgment on the outstanding balance of the loan. Without such notice, appellant was clearly unable to attempt to remedy any default on the loan or avoid an ultimate judgment against her. Such result placed appellant in an unfair bargaining position. Appellee's actions in failing to provide appellant with notice were commercially unreasonable pursuant to R.C. 1309.47 (C) and therefore, it was not entitled to judgment as a matter of law.
Therefore, I would reverse the trial court's decision granting summary judgment in favor of appellee and would remand for further proceedings.